Case 1:18-cr-00204-JPH-TAB Document 51 Filed 04/20/20 Page 1 of 2 PageID #: 210




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:18-cr-00204-JPH-TAB
                                                     )
DAKOTA HOLLAND,                                      ) -01
                                                     )
                             Defendant.              )


         ENTRY DIRECTING TREATMENT OF POST-JUDGMENT MOTION
              AND DIRECTING OPENING OF NEW CIVIL ACTION

       Any motion filed in the district court that imposed the sentence, and substantively within

the scope of 28 U.S.C. § 2255(a), is a motion under § 2255, no matter what title the petitioner

gives it. Adams v. United States, 911 F.3d 397, 404 (7th Cir. 2018); Melton v. United States, 359

F.3d 855, 857 (7th Cir. 2004) (“Any motion filed in the district court that imposed the sentence,

and substantively within the scope of § 2255 ¶ 1, is a motion under § 2255, no matter what title

the prisoner plasters on the cover.”); Hare v. United States, 688 F.3d 878, 880 n. 3 (7th Cir.

2012) (A court should “look at the substance of a motion rather than its title to determine

whether it is a successive collateral attack” in order “to police attempted end-runs around the

successive petition limitations of § 2255 by restyling motions in different ways.”).

       The defendant’s letter alleging ineffective assistance of counsel shall be treated as a

motion seeking relief pursuant to 28 U.S.C. § 2255.

       The clerk shall therefore open a new civil action in the Indianapolis Division and re-

docket the letter alleging ineffective assistance of counsel, dkt. [50], as the defendant’s motion

for relief pursuant to 28 U.S.C. § 2255. The Nature of Suit of the new civil action will be 510

                                                 1
Case 1:18-cr-00204-JPH-TAB Document 51 Filed 04/20/20 Page 2 of 2 PageID #: 211




and the Cause of Action will be 28:2255. A copy of this Entry shall likewise be docketed in the

newly opened action.

       Insofar as filed in the above action, the motion, dkt.[50], is DENIED without prejudice

except to the extent that a new civil action will be opened.

SO ORDERED.

Date: 4/20/2020




Distribution:

All Electronically Registered Counsel

Dakota Holland
Reg. No. 16450-028
FCI Greenville
P.O. Box 5000
Greenville, IL 62246




                                                 2
